DETAILED ACTION
Status of Claims:
Claims 1-5, 8-10, and 12-22 are pending.
Claims 14-22 are withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 3/1/2022 with respect to Clyde and Anderson have been fully considered but they are not persuasive. The applicant argues that it would not have been obvious to add the teeth of Anderson to Clyde because the increase in average mass reduction associated with the increase in the number of teeth cannot be solely attributed to an increase in bulk surface area. This argument is not persuasive because increasing the number of teeth does not only increase the bulk surface area it increases the protected surface area, providing more surface area for biomass to grow without being subjected to abrasion from other carriers. Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Gear shaped biocarriers are well known in the art, in addition to Anderson, see for example Hoang (USPN 7,468,134) figure 4A, Jackson et al (USPN 2018/0296947) figure 6, and Flournoy et al (USPN 2007/0102354) figure 7.  As biocarriers with gear shaped teeth are well known, and there is a known benefit to providing teeth on the outer surface of a biocarrier (increase in surface area and protected surface area) one skilled in the art would have found it obvious to add the teeth of Anderson to the biocarrier of Clyde, which would have naturally resulted in the increase in average mass reduction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clyde (USPN 4,333,893) in view of Anderson (USPN 8,241,717).

Regarding Claim 1:
	Clyde teaches the biocarrier comprising: a shell (ring 16) comprising a polymeric material selected from the group consisting of polytetrafluoroethylene (PTFE), acrylonitrile butadiene styrene (ABS), polypropylene (PP), poly(methyl methacrylate) (PMMA), polyethylene (PE), polyvinylchloride (PVC), nylon, or a combination thereof (plastic, nylon…) (see col. 7 lines 15-22, Fig. 2A, 2B, 5A, 5B); and one or more cores comprising a porous material (shaped foam 
wherein at least one of the one or more cores defines a first axis and opposing surfaces along the first axis, such that the opposing surfaces are exposed to the external environment (see fig. 2A, 2B, 5A, 5D, 8B).
	Clyde does not teach the shell is gear-shaped with a plurality of teeth extending from an outer surface of the shell.
	Anderson teaches a gear-shaped shell with four or more teeth extending from an outer surface of the shell (see fig. 1, col. 3 lines 17-25).
	Clyde and Anderson are analogous inventions in the art of biocarriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to shape the shell of Clyde in a gear shape with four or more teeth, as disclosed by Anderson, because it provides numerous locations for protected biofilms to develop (see Anderson col. 2 lines 42-51) and because Clyde is open to different shaped shells (see col. 10 lines 63-66).

Regarding Claim 2:
	Clyde teaches the biocarrier of claim 1, wherein at least one of the one or more cores is a continuous porous material (see fig. 2A, 2B, 5A, 5D, 8B) or has a through hole along the first axis.


	Clyde teaches the biocarrier of claim 1, wherein the core is a cylinder configured longitudinally along the first axis; having opposing end surfaces exposed to the external environment; and a lateral surface (see fig. 2A, 2B, 5A, 5D, 8B).

Regarding Claim 4:
	Clyde teaches the biocarrier of claim 3, wherein the core is engaged with the shell via the lateral surface of the core (see figs. 2A, 2B, 5D, 8B).

Regarding Claim 5:
	Clyde teaches the biocarrier of claim 1, wherein the shell has a plurality of protrusions along its perimeter and one or more through holes for receiving the one or more cores (see figs. 2A, 8B, col. 10 lines 63-67).

Regarding Claim 8:
	Clyde, as previously modified, teaches the biocarrier of claim 7, wherein each tooth of the gear-shaped shell extends from the outer surface of the shell by 1.5 to 30 mm (difference between D1 and D2 given D2 is 0.9D1 and D1 ranges from 1.5 to 30 cm) (see Anderson col. 3 lines 17-25). Given that the prior art range of 1.5 to 30 mm fully encompasses to the claimed range of 3 to 4 mm, and absent any additional and more specific information in the prior art, a prima facie case of obviousness exists (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). 

Regarding Claim 9:
	Clyde, as previously modified, teaches the biocarrier of claim 1, wherein each tooth of the gear-shaped shell has a tooth base width and a tooth face width.
	The combination is silent as to the specific tooth base and tooth face widths. However, given that the prior art discloses the general shape and size of the claimed carrier, and that it is know that the size is variable (see Anderson col. 3 lines 17-25), it would have been obvious to one skilled in the art to adjust the sizes of the tooth base and face and use a tooth base width of 3 to 4 mm and a tooth face with of 1 to 2 mm. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.). The change in form or shape, without any new or unexpected results, is an obvious engineering design (see In re Dailey, 149 USPQ 47 (CCPA 1976), MPEP § 2144.04). The size of an article is not a matter of invention (see In re Rose, 105 USPQ 237 (CCPA 1955), MPEP § 2144.04).

Regarding Claim 10:
	Clyde, as previously modified, teaches the biocarrier of claim 6, wherein each tooth is separated by a distance (see Anderson fig. 1).


Regarding Claim 12:
	Clyde teaches the biocarrier of claim 1, wherein the porous material comprises a ceramic, a silica, sintered glass, zeolite, diatomaceous earth, activated carbon, bone char, cement, or combinations thereof (see col. 8 lines 45-51).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clyde (USPN 4,333,893) and Anderson (USPN 8,241,717) as applied to claim 1 above, and further in view of Heitkamp et al (USPN 5,980,738).

Regarding Claim 13:
	Clyde, as previously modified, teaches the biocarrier of claim 1, wherein the polymeric material is nylon (see col. 7 lines 21); the porous material comprises aluminum silicate (mullite) (see col. 8 lines 45-46) or sintered glass; the shell has a cylindrically shaped through hole along at the center of the shell for receiving the core (see fig. 5D), and wherein the core is cylindrically shaped (see fig. 5D).
	Clyde does not teach that the polymeric material is nylon 6, 6; the nylon and the aluminum silicate or sintered glass are present in a volumetric ratio of about 1:4 to about 1:5; the outer- surface of the shell is gear-shaped with at least six teeth extending between 3-4 mm from the surface of the shell, wherein each tooth of the gear-shaped shell has a tooth base width of 3 to 4 mm and a tooth face width of 1 to 2 mm and each tooth is separated by a distance of 1 to 2 mm when measured at the base of the tooth; and the biocarrier has a diameter of 16 to 20 mm and a height of 7 to 9 mm. 
	Clyde further teaches that the thickness of the shell (cylindrical walls) is dependent on the support provided by the core, and that it is desirable to reduce the thickness (volume) of the shell in order to reduce the weight of the carrier (see col. 7 lines 30-34). Therefore, it would have been obvious to one skilled in the art to adjust the relative volumes of nylon and aluminum silicate, and use a ratio of 1:4 to 1:5, in order to optimize the strength and weight of the carrier. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value 
	Heitkamp teaches the use of nylon 6, 6 as a biocarrier support material (see col 4 lines 22-25).
	Clyde and Heitkamp are analogous inventions in the art of biocarriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to  replace the unspecified nylon of Clyde with nylon 6, 6 of Heitkamp because it is the simple substitution of one known nylon material with another known nylon material, obviously resulting in a biocarrier, with an expectation of success. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved (see KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007), MPEP § 2143, B.).
	Anderson teaches a biocarrier shell wherein the outer- surface of the shell is gear-shaped with at least six teeth (see fig, 1) extending between 1.5 to 30 mm (difference between D1 and D2 given D2 is 0.9D1 and D1 ranges from 1.5 to 30 cm) (see Anderson col. 3 lines 17-25). Given that the prior art range of 1.5 to 30 mm fully encompasses to the claimed range of 3 to 4 mm, and absent any additional and more specific information in the prior art, a prima facie case of obviousness exists (see In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379 (Fed. Cir. 2003), MPEP 2144.05). Anderson teaches wherein each tooth of the gear-shaped shell has a tooth base width and a tooth face width. Anderson is silent as to the specific tooth base and tooth face widths. However, given that the prior art discloses the general shape and size of the claimed carrier, and that it is know that the size is variable (see Anderson col. 3 lines 17-25), it 
	Clyde, as previously modified, and Anderson are analogous inventions in the art of biocarriers. It would have been obvious to one skilled in the art before the effective filing date of the invention to shape the shell of Clyde in a gear shape, as disclosed by Anderson, because it proves numerous locations for protected biofilms to develop (see Anderson col. 2 lines 42-51) and because Clyde is open to different shaped shells (see col. 10 lines 63-66).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        3/10/2022